     Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 1 of 9                     PageID #: 1




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

SAIM SARWAR, Individually,

                Plaintiff,

v.                                                       Case No.

BILKISH Z. MALEK, Individually,

                Defendant.
------------------I                                  :




                                          COMPLAINT
                                   (Injunctive Relief Demanded)

         Plaintiff, SAIM SARWAR, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as "Plaintiff'), hereby sues the Defendant, BII.KISH Z.

MALEK, Individually, (sometimes referred to as "Defendant"), for Injunctive Relief, and attorney's

fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq. ("ADA").

1.              Plaintiff is a resident of New York, is sui juris, and qualifies as an individual with

                disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

                activity of walking more than a few steps without assistive devices. Plaintiff

                ambulates in a wheelchair or with a cane or other support and has limited use of his

                hands. He is unable to tightly grasp, pinch and twist of the wrist to operate. When

                ambulating beyond the comfort of his own home, Plaintiff often uses a wheelchair

                or other assistive device. Plaintiffrequires accessible handicap parking spaces located

                closet to the entrances of a facility. The handicap and access aisles must be of
     Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 2 of 9                   PageID #: 2




              sufficient width so that he can embark and disembark from a ramp into a vehicle.

              Routes connecting the handicap spaces and all features, goods and services of a

              facility must be level, properly sloped, sufficiently wide and without cracks, holes or

              other hazards that can pose a danger of tipping, catching wheels or falling. These

              areas must be free of obstructions or unsecured carpeting that make passage either

              more difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff

              can reach them. He has difficulty operating door knobs, sink faucets, or other

              operating mechanisms that tight grasping, twisting of the wrist or pinching. He is

              hesitant to use sinks that have unwrapped pipes, as such pose a danger of scraping

              or burning his legs. Sinks must be at the proper height so that he can put his legs

              underneath to wash his hands. He requires grab bars both behind and beside a

              commode so that he can safely transfer and he has difficulty reaching the flush

              control if it is on the wrong side. He has difficulty getting through doorways if they

              lack the proper clearance.

2.            Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

              "tester" for the purpose of asserting his civil rights and monitoring, ensuring, and

              determining whether places of public accommodation and their websites are in

              compliance with the ADA.

3.            According to the county property records, Defendant owns a place of public

              accommodation as defined by the ADA and the regulations implementing the ADA,

              28 CFR 36.20l(a) and 36.104. The place of public accommodation that the

              Defendant owns is a place of lodging known as Pittsfield Motor Inn 429 Somerset


                                                2
     Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 3 of 9                   PageID #: 3




              Avenue, Pittsfield, ME 04967, and is located in the County of Somerset, (hereinafter

              "Property").

4.            Venue is properly located in this District because the subject property is located in

              this district.

5.            Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from the Defendant's violations of Title

              III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

              U.S.C. § 2201 and§ 2202.

6.            As the owner of the subject place oflodging, Defendant is required to comply with

              the ADA. As such, Defendant is required to ensure that it's place of lodging is in

              compliance with the standards applicable to places of public accommodation, as set

              forth in the regulations promulgated by the Department Of Justice. Said regulations

              are set forth in the Code OfF ederal Regulations, the Americans With Disabilities Act

              Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

              by reference into the ADA. These regulations impose requirements pertaining to

              places of public accommodation, including places oflodging, to ensure that they are

              accessible to disabled individuals.

7.            More specifically, 28 C.F .R. Section 36.302(e)(1) imposes the following

              requirement:

              Reservations made by places of lodging. A public accommodation that owns,
              leases (or leases to), or operates a place of lodging shall, with respect to
              reservations made by any means, including by telephone, in-person, or through a
              third party -



                                                3
     Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 4 of 9                   PageID #: 4




                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest rooms
                     offered through its reservations service in enough detail to reasonably
                     permit individuals with disabilities to assess independently whether a
                     given hotel or guest room meets his or her accessibility needs;
                     (iii) Ensure that accessible guest rooms are held for use by individuals
                     with disabilities until all other guest rooms of that type have been rented
                     and the accessible room requested is the only remaining room of that type;
                     (iv) Reserve, upon request, accessible guest rooms or specific types of
                     guest rooms and ensure that the guest rooms requested are blocked and
                     removed from all reservations systems; and
                     (v) Guarantee that the specific accessible guest room reserved through its
                     reservations service is held for the reserving customer, regardless of
                     whether a specific room is held in response to reservations made by others.

8.            These regulations became effective March 15, 2012.

9.            Defendant, either itself or by and through a third party, accepts reservations for its

              hotel online through one or more websites. The purpose of these websites is so

              that members of the public may reserve guest accommodations and review

              information pertaining to the goods, services, features, facilities, benefits,

              advantages, and accommodations of the Property. As such, these websites are

              subject to the requirements of 28 C.F.R. Section 36.302(e).

10.           Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

              purpose of reviewing and assessing the accessible features at the Property and

              ascertain whether they meet the requirements of 28 C.F .R. Section 36.302(e) and

              his accessibility needs. However, Plaintiff was unable to do so because Defendant

              failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

              As a result, Plaintiff was deprived the same goods, services, features, facilities,


                                                 4
  Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 5 of 9                   PageID #: 5




           benefits, advantages, and accommodations of the Property available to the general

           public. Specifically, (a) the hotel's online reservations service operating through

           www.pittsfieldmotorinn.us failed to identify accessible rooms, failed to provide an

           option for booking an accessible room, and did not provide sufficient information

           as to whether the rooms or features at the hotel are accessible; (b) the hotel's

           online reservations service operating through www.ratedotels.com failed to

           identify accessible rooms, failed to provide an option for booking an accessible

           room, and did not provide sufficient information as to whether the rooms or

           features at the hotel are accessible; (c) the hotel's online reservations service

           operating through www.booking.com failed to identify accessible rooms, failed to

           provide an option for booking an accessible room, and did not provide sufficient

           information as to whether the rooms or features at the hotel are accessible; (d) the

           hotel's online reservations service operating through www.priceline.com failed to

           identify accessible rooms, failed to provide an option for booking an accessible

           room, and did not provide sufficient information as to whether the rooms or

           features at the hotel are accessible; (e) the hotel's online reservations service

           operating through www.agoda.com failed to identify accessible rooms, failed to

           provide an option for booking an accessible room, and did not provide sufficient

           information as to whether the rooms or features at the hotel are accessible.

11.        In the near future, Plaintiff intends to revisit Defendant's online reservations

           system in order to test it for compliance with 28 C.F.R. Section 36.302(e). In this

           respect, Plaintiff maintains a system to ensure that he revisits the online


                                              5
  Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 6 of 9                   PageID #: 6




           reservations system of every hotel he sues. By this system, Plaintiff maintains a

           list of all hotels he has sued with several columns following each. he continually

           updates this list by, among other things, entering the dates he did visit and plans to

           again visit the hotel's online reservations system. With respect to each hotel, he

           visits the online reservations system multiple times prior to the complaint being

           filed, then visits again shortly after the complaint is filed. Once a judgment is

           obtained or settlement agreement reached, he records the date by which the hotel's

           online reservations system must be compliant and revisits when that date arrives.

12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations

           exist unless he is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiffs right to travel

           free of discrimination and deprive him of the information required to make

           meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

           frustration and humiliation as the result of the discriminatory conditions present at

           Defendant's website. By continuing to operate the websites with discriminatory

           conditions, Defendant contributes to Plaintiffs sense of isolation and segregation

           and deprives Plaintiff the full and equal enjoyment of the goods, services,

           facilities, privileges and/or accommodations available to the general public. By

           encountering the discriminatory conditions at Defendant's website, and knowing

           that it would be a futile gesture to return to the websitesunless he is willing to

           endure additional discrimination, Plaintiff is deprived of the same advantages,


                                              6
  Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 7 of 9                   PageID #: 7




           privileges, goods, services and benefits readily available to the general public. By

           maintaining a websites with violations, Defendant deprives Plaintiff the equality

           of opportunity offered to the general public. Defendant's online reservations

           system serves as a gateway to its hotel. Because this online reservations system

           discriminates against Plaintiff, it is thereby more difficult to book a room at the

           hotel or make an informed decision as to whether the facilities at the hotel are

           accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a

           result of the Defendant's discrimination until the Defendant is compelled to

           modify its websitesto comply with the requirements of the ADA and to

           continually monitor and ensure that the subject websitesremains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant's non-compliance with the ADA with respect to these

           websites. Plaintiff has reasonable grounds to believe that he will continue to be

           subjected to discrimination in violation of the ADA by the Defendant.

16.        The Defendant has discriminated against the Plaintiff by denying him access to,

           and full and equal enjoyment of, the goods, services, facilities, privileges,

           advantages and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the

           ADA as requested herein.




                                             7
  Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 8 of 9                  PageID #: 8




18.        Defendant has discriminated against the Plaintiff by denying him access to full

           and equal enjoyment of the goods, services, facilities, privileges, advantages

           and/or accommodations of its place of public accommodation or commercial

           facility in violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e).

           Furthermore, the Defendant continues to discriminate against the Plaintiff, and all

           those similarly situated by failing to make reasonable modifications in policies,

           practices or procedures, when such modifications are necessary to afford all

           offered goods, services, facilities, privileges, advantages or accommodations to

           individuals with disabilities; and by failing to take such efforts that may be

           necessary to ensure that no individual with a disability is excluded, denied

           services, segregated or otherwise treated differently than other individuals because

           of the absence of auxiliary aids and services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

           Plaintiff has retained the undersigned counsel and is entitled to recover attorney's

           fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

            12205 and 28 CFR 36.505.

20.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

           Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

           subject websites to make them readily accessible and useable to the Plaintiff and

           all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

           36.302(e); or by closing the websites until such time as the Defendant cures its

           violations of the ADA.


                                             8
  Case 1:21-cv-00051-GZS Document 1 Filed 02/11/21 Page 9 of 9                   PageID #: 9




WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title ill of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websites to

             comply with 28 C.F .R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websites to ensure that it remains in compliance with said requirement.

      c.     An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title ill of the Americans with Disabilities Act.

                                            Respectfully Submitted,

                                             /s/ Daniel G. Ruggiero
                                            Daniel G. Ruggiero, Esq.
                                            275 Grove Street, Suite 2-400
                                            Newton, MA 02466
                                            druggieroesq@gmail.com
                                            (339) 237-0343
